TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-05-00632-CR



                              Jesse Edmon Washington, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
         NO. 2030206, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due November 28, 2005. Appellant’s retained attorney, Mr.

J. W. Howeth, did not respond to this Court’s notice that the brief is overdue.

               The appeal is abated. The district court is ordered to conduct a hearing to determine

whether appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not

indigent, whether retained counsel has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court

shall make appropriate findings and recommendations. If appellant desires to prosecute this appeal

but is indigent, the court shall appoint substitute counsel who will effectively represent appellant on

appeal. A record from this hearing, including copies of all findings and orders and a transcription
of the court reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental

record no later than February 3, 2006. Rule 38.8(b)(3).




                                                __________________________________________

                                                David Puryear, Justice

Before Justices B. A. Smith, Patterson and Puryear

Filed: January 6, 2006

Do Not Publish




                                                   2